Citation Nr: 1141303	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-50 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right foot fracture residuals.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left foot injury residuals.  

3.  Entitlement to service connection for a chronic bilateral ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for right foot fracture residuals and left foot injury residuals and denied service connection for a bilateral ankle disorder.  In February 2009, the Veteran submitted a notice of disagreement (NOD) with both the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for right foot fracture residuals and the denial of service connection for a bilateral ankle disorder.  In April 2009, the Veteran submitted a NOD with the determination that new and material evidence had not been received to reopen his claim of entitlement to service connection for left foot injury residuals.  

In December 2009, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative which addressed the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for right foot fracture residuals and left foot injury residuals.  In December 2009, the Veteran submitted an Appeal to the Board (VA Form 9).  In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record. 

The issues of service connection for a chronic right foot disorder to include fracture residuals, injury residuals, corns, and calluses; a chronic left foot disorder to include injury residuals, corns, and calluses; and a chronic bilateral ankle disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In May 2004, the RO denied service connection for right foot fracture residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 2004.  He did not submit a NOD with the adverse decision.  

2.  The additional documentation submitted since the May 2004 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  In May 2004, the RO denied service connection for left foot injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 2004.  He did not submit a NOD with the adverse decision.  

4.  The additional documentation submitted since the May 2004 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying service connection for right foot fracture residuals is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for right foot fracture residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

2.  The May 2004 rating decision denying service connection for left foot injury residuals is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for left foot injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claims of entitlement to service connection for right foot fracture residuals and left foot injury residuals.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist is not necessary.  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  


A.  Right Foot Fracture Residuals

1.  Prior RO Decision 

In May 2004, the RO denied service connection for right foot fracture residuals as the claimed disability was not shown during active service.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 2004.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records make no reference to a right foot fracture or other injury.  The service documentation indicates that the Veteran was treated for right foot corns, calluses, and blisters.  In his November 2003 informal claim for service connection, the Veteran conveyed that he sustained chronic right foot injury residuals including blisters, corns, and calluses as the result of his ill-fitting military boots.  In his March 2004 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he sustained injuries to both feet in October 1981.  

2.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  
The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence received since the May 2004 RO decision denying service connection for right foot fracture residuals consists of photocopies of the Veteran's service treatment records; VA examination and clinical documentation; the transcript of the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO; and written statements from the Veteran and the Veteran's mother.  The report of an April 2008 VA examination for compensation purposes states that the Veteran reported that he had dropped a wrench on his right foot during active service and subsequently experienced chronic right foot pain for which he had been prescribed special shoes.  The Veteran was diagnosed with right foot hallux valgus, calluses, and corns.  The examiner noted that:

[Service treatment records fracture] right foot while in service.  ...  RATIONALE FOR OPINION GIVEN: The [service treatment records] show documentation of right foot injury.  

A February 2009 written statement from the Veteran's mother indicates that:

It is my remembrance that when he was in the Army, a wrench had fallen on his foot and because of the damages which occurred, he was seen by a specialist.  

At the September 2011 hearing on appeal, the Veteran testified that: a heavy torque wrench had fallen on his right foot during active service; he sustained a right foot fracture as the result of the accident; and he received ongoing treatment for chronic right foot injury residuals including pain.  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes new assertions that he sustained inservice right foot trauma when a heavy tool dropped onto his right foot and subsequently experienced chronic right foot trauma residuals including pain.  The Board finds that the Veteran's testimony is credible.  While not a model of clarity, the April 2008 VA examination report notes that the Veteran incurred inservice right foot trauma.  The VA evaluation, the Veteran's hearing testimony, and the Veteran's mother's written statement constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for right foot fracture residuals injury residuals is reopened.  

B.  Left Foot Injury Residuals

1.  Prior RO Decision 

In May 2004, the RO denied service connection for left foot injury residuals as the claimed disability was not shown during active service.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 2004.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records make no reference to a left foot injury.  The service documentation indicates that the Veteran was treated for left foot corns and calluses.  In his November 2003 informal claim for service connection, the Veteran advanced that service connection for a left foot disorder was warranted as "a large wrench fell on my left foot."  In his March 2004 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he sustained injuries to both feet in October 1981.  

2.  New and Material Evidence 

The evidence received since the May 2004 RO decision denying service connection for left foot injury residuals consists of photocopies of the Veteran's service treatment records; VA examination and clinical documentation; the transcript of the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO; and written statements from the Veteran and the Veteran's mother.  

The report of the April 2008 VA examination for compensation purposes states that the Veteran complained of bilateral foot pain.  The Veteran was diagnosed with left foot first metatarsal-phalangeal articulation degenerative joint disease, calluses, and corns.  The examiner noted that the Veteran had sustained an inservice right foot injury.  The doctor commented that "often when one side of an extremity is affected, because of the shift change and balance of weight, the unaffected side may also exhibit symptomatology."  At the hearing on appeal, the Veteran testified that he had been diagnosed with left foot arthritis and poor circulation.  He believed that his chronic left foot disorder was precipitated by his chronic right foot injury residuals.  

The Veteran's testimony includes new assertions that he sustained a chronic left foot arthritic disorder secondary to his chronic right foot trauma residuals.  The Board finds that the Veteran's testimony is credible.  While clearly not a model of clarity, the April 2008 VA examination report may be reasonably construed as indicating that the Veteran sustained chronic left foot degenerative joint disease secondary to his chronic right foot disorder.  The VA evaluation and the Veteran's hearing testimony constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for left foot injury residuals is reopened.  



ORDER

The Veteran's application to reopen his claim of entitlement to service connection for right foot fracture residuals is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for left foot injury residuals is granted.  


REMAND 

In light of their reopening above, the Veteran's claims of entitlement to service connection for both a chronic right foot disorder to include fracture residuals, injury residuals, corns, and calluses and a chronic left foot disorder to include injury residuals, corns, and calluses are to be determined following a de novo review of the entire record.  

The Veteran asserts that he sustained a chronic right foot disorder and a chronic left foot disorder during active service as the result of either dropping a heavy tool on either his right foot or his left foot or, in the alternative, as the result of being issued poorly fitting military boots.  

In reviewing the Veteran's service treatment records, the Board observes that there is no documentation of a traumatic foot injury.  There are several entries reflecting that the Veteran sustained a right long (third) finger fracture when a wrench fell on it.  Service connection has been established for right third finger proximal interphalangeal joint fracture residuals.  The service treatment records do state that the Veteran was treated for right foot corns, calluses, and blisters and left foot corns and calluses.  The April 2008 VA examination report conveys that the Veteran was diagnosed with right foot hallux valgus, corns, and calluses; left first metatarsophalangeal articulation degenerative joint disease; and left foot corns and calluses.  The Board notes that the examiner made no findings as to the etiological relationship, if any, between the Veteran's inservice foot symptoms and his chronic right foot and left foot disabilities.  
VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that an additional VA foot evaluation would be helpful in resolving the issues raised by the instant appeal.  

At the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he received ongoing VA treatment for his feet.  He reported that he had no private treatment of his feet due to financial concerns.  VA clinical documentation dated after June 2009 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran submitted a timely NOD with the denial of service connection for a chronic bilateral ankle disorder.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after June 2009.  

2.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of the Veteran's chronic right foot disorder and chronic left foot disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no chronic right foot fracture residuals are identified, the examiner should expressly state that fact.  

The examiner should advance an opinion as to the following questions:  

a.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic right foot disorder had its onset during active service; is etiologically related to the Veteran's inservice corns, calluses, blisters, and/or claimed inservice trauma and/or ill-fitting boots; or is otherwise related to active service.  

b.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic left foot disorder had its onset during active service; is etiologically related to the Veteran's inservice corns, calluses, and/or claimed inservice trauma and/or ill-fitting boots; or is otherwise related to active service.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

4.  Then issue a SOC to the Veteran and the accredited representative which addresses the Veteran's entitlement to service connection for a chronic bilateral ankle disorder.  The Veteran should be given the appropriate opportunity to respond to the SOC with a substantive appeal.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then adjudicate the Veteran's claims for service connection for both a chronic right foot disorder and a chronic left foot disorder on a de novo basis.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


